Exhibit 10.6

EXECUTION COPY

UPS

EXCESS COORDINATING BENEFIT PLAN

As Amended and Restated

January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I -   DEFINITIONS    1

Section 1.1

  Definitions    1 ARTICLE II -   ELIGIBILITY AND PARTICIPATION    5

Section 2.1

  Eligible Employees    5

Section 2.2

  Prior Plan    5

Section 2.3

  Change in Control    6 ARTICLE III -   BENEFITS    6

Section 3.1

  Retirement Plan Benefits    6

Section 3.2

  Timing    7

Section 3.3

  Form of Benefit    7 ARTICLE IV -   COORDINATING SURVIVOR BENEFIT    8

Section 4.1

  Coordinating Survivor Benefit    8

Section 4.2

  Timing and Form    9

Section 4.3

  RPRO Make-up Payment    9 ARTICLE V -   FORFEITURE OF BENEFITS    10 ARTICLE
VI -   COMMITTEE    10

Section 6.1

  Establishment of Committee    10

Section 6.2

  Delegation of Specific Responsibilities    11

Section 6.3

  Power to Establish Regulations    11

Section 6.4

  Liability of the Committee    11

Section 6.5

  Reliance by Committee    12

Section 6.6

  Books and Records    12 ARTICLE VII -   AMENDMENT AND TERMINATION    12

Section 7.1

  Right of Amendment    12

Section 7.2

  Right to Terminate    12 ARTICLE VIII -   NO FUNDING OBLIGATION    13
ARTICLE IX -   MISCELLANEOUS    13

Section 9.1

  Claims Procedure    13

Section 9.2

  No Guarantee of Employment    13

Section 9.3

  Nonalienation of Benefits    14

Section 9.4

  ERISA    14

Section 9.5

  Construction    14



--------------------------------------------------------------------------------

UPS

EXCESS COORDINATING BENEFIT PLAN

United Parcel Service of America, Inc. (“UPS”) established this UPS Excess
Coordinating Benefit Plan to provide to certain highly compensated and
management employees of UPS or its affiliated companies who are participants in
the Retirement Plan those retirement benefits cannot be paid from the Retirement
Plan as a result of the limitations imposed by Sections 401(a)(17) and 415 of
the Code. UPS hereby amends and restates this Plan effective as of January 1,
2009 to satisfy Section 409A of the Code. This Plan applies to any Participant
whose benefits commence on or after January 1, 2009.

ARTICLE I - DEFINITIONS

Section 1.1 Definitions. Whenever used herein, the following words shall have
the meaning set forth below unless otherwise clearly required by the context:

(a) “Actuarial Equivalent” means “actuarial equivalent” as defined in the
Retirement Plan.

(b) “Beneficiary” means the beneficiary designated by the Participant to receive
a survivor annuity under the Joint and Survivor Annuity form of benefit or to
receive guaranteed payments under the Single Life Annuity with 120-Month
Guarantee. If the Participant selects a Single Life Annuity with 120-Month
Guarantee and the designated beneficiary does not survive the Participant, the
Participant’s Beneficiary for purposes of receiving the guaranteed payment, if
any, remaining under such option, will be the Participant’s surviving Spouse or
Domestic Partner at the time the Participant’s benefit commenced or, if none
survives the Participant, his or her estate.

(c) “Board of Directors” means the Board of Directors and/or Executive Committee
of UPS.



--------------------------------------------------------------------------------

(d) “Change in Control” means “change in control” as defined in the 2009
Incentive Compensation Plan, as amended, or any successor to that plan.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the administrative committee of the Plan, the
establishment and responsibilities of which are set forth in Article VII.

(g) “Coordinating Final Average Pay Benefit” means the benefit described in
Section 3.1(a).

(h) Coordinating Survivor Benefit” means the benefit described in Section 4.1.

(i) “Domestic Partner” means the Participant’s “domestic partner” for purposes
of the Retirement Plan.

(j) “Effective Date” means January 1, 2009.

(k) “Eligible Employee” means each full-time manager and supervisor of an
Employer Company (as so designated on the payroll records for such Employer
Company) who has reached age 55 and completed as least 10 “years of service” as
described in the Retirement Plan.

(l) “Employer Company” means an Employer Company for purposes of the Retirement
Plan.

(m) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(n) “Joint and Survivor Annuity” means a reduced monthly benefit (compared to
the Single Life Only Annuity) payable to the Participant for his or her
lifetime, and after the Participant’s death, a monthly lifetime survivorship
benefit payable to the Participant’s Beneficiary in an amount equal to 50%, 75%
or 100%, as selected by the Participant, of the monthly amount which had

 

-2-



--------------------------------------------------------------------------------

been payable to the Participant. The Joint and Survivor Annuity shall be the
Actuarial Equivalent of the Single Life Only Annuity. The last payment of the
Joint and Survivor Annuity shall be made as of the first day of the calendar
month in which the death of the last to die of the Participant and his or her
Beneficiary has occurred.

Notwithstanding the foregoing, a Participant may not select a Joint and Survivor
Benefit with a Beneficiary who would not be eligible to receive the percentage
survivor benefit selected under the requirements of proposed Treasury Regulation
Section 1.401(a)(9)-2.

(o) “Normal Retirement Date” means the Participant’s “normal retirement date”
under the Retirement Plan.

(p) “Participant” means an Eligible Employee who becomes a participant in this
Plan in accordance with Article II.

(q) “Plan” means the UPS Excess Coordinating Benefit Plan as set forth in this
document and as hereafter amended by the Board of Directors from time to time.

(r) “Present Value” means “present value” as defined in the Retirement Plan from
time to time.

(s) “Prior Plan” means the UPS Coordinating Benefit Plan, as established as of
January 1, 1986 and as thereafter amended or this Plan, as established
January 29, 1998 and as in effect before January 1, 2009.

(t) “Qualified Joint and Survivor Annuity” means a reduced monthly benefit
(compared to the Single Life Only Annuity) payable to the Participant for his or
her lifetime, and following his death, 50% of the monthly benefit paid to the
Participant shall be payable to the person who was his or her Spouse as of the
date benefit payments commenced, and to whom the Participant is married

 

-3-



--------------------------------------------------------------------------------

at his or her death provided such Spouse survives the Participant. The last
payment of a Qualified Joint and Survivor Annuity such benefit shall be made as
of the first day of the month in which the death of the last to die of the
Participant and his Spouse has occurred. This benefit shall be the Actuarial
Equivalent of the Single Life Only Annuity.

(u) “Retirement Plan” means the UPS Retirement Plan, as amended.

(v) “RPRO” means the Restoration Plan Rollover Option under which certain
Participants in the Prior Plan made an irrevocable election in 1999 to exchange
certain benefits earned under the Prior Plan for a split dollar life insurance
benefit.

(w) “RPRO Lump Sum Target Amount” means the present value of the monthly benefit
exchanged under the RPRO as calculated in 1999 for each Participant who
participated in the RPRO.

(x) “RPRO Make-up Payment” means the payment described in Section 3.1(b).

(y) “RPRO Offset” means the amount of the monthly benefit that the Participant
exchanged for a split dollar life insurance benefit under the RPRO as reflected
in the records of the Plan and as actuarially adjusted to the RPRO Rollout Date
using the interest rate specified in Exhibit A and the 1983 GAM Unisex mortality
table.

(z) “RPRO Rollout Date” means for each split dollar policy purchased under the
RPRO the date specified in Exhibit A.

(aa) “Section 409A” means Section 409A of the Code and any regulations or
rulings thereunder.

(bb) “Separation from Service” means the termination of employment with, or
termination of service as a director of, an Employer Company and all Affiliates
for any reason, other than death, in such a manner as to constitute a
“separation from service” within the meaning of Section 409A.

 

-4-



--------------------------------------------------------------------------------

(cc) “Single Life Annuity” means a monthly benefit continuing for the life of
the Participant only. The last payment of a Single Life Only Annuity shall be
made as of the first day of the month in which the death of the Participant
occurs.

(dd) “Single Life Annuity with 120-Month Guarantee” means a reduced monthly
benefit (compared to the Single Life Only Annuity) payable to the Participant
for his or her lifetime, with a guarantee of 120 monthly payments. If the
Participant dies after the date as of which benefits commence, but before
receiving 120 monthly payments, monthly payments shall be made to the
Participant’s Beneficiary, until the Participant and his or her Beneficiary have
received a total of 120 monthly payments.

(ee) “Spouse” means the Participant’s “spouse” for purposes of the Retirement
Plan.

ARTICLE II - ELIGIBILITY AND PARTICIPATION

Section 2.1 Eligible Employees. The Committee shall designate those Eligible
Employees who shall be entitled to participate in this Plan and each Eligible
Employee so designated shall become a Participant upon the completion of such
application or other procedures established by the Committee to commence
participation.

Section 2.2 Prior Plan. Each Eligible Employee who was a Participant in this
Plan immediately before January 1, 2009 but who did not commence receiving
benefits before 2009 shall continue to participate in this Plan on and after
January 1, 2009. Each Participant and each surviving Spouse or Domestic Partner
who was receiving a benefit under a Prior Plan before January 1, 2009 shall
continue to receive such benefit under the terms of the applicable Prior Plan
under which benefits commenced.

 

-5-



--------------------------------------------------------------------------------

Section 2.3 Change in Control. Each employee of an Employer Company who is
employed as a full-time manager or supervisor at the time of a Change in Control
(as designated on the payroll records for such Employer Company) whose benefit
under the Retirement Plan is limited at any date on or after the Change in
Control by Section 401(a)(17) or Section 415 of the Code automatically will
become a participant in this Plan as of the latest to occur of the date his or
her Retirement Plan benefit first becomes limited or the date of the Change in
Control.

ARTICLE III - BENEFITS

Section 3.1 Retirement Plan Benefits.

(a) Coordinating Final Average Pay Benefit. The annual Coordinating Final
Average Pay Benefit shall be equal to (1) minus (2), adjusted in accordance with
(3), below, where:

(1) is the Participant’s final average pay benefit from the Retirement Plan
payable to the Participant as of his or her Normal Retirement Date in a Single
Life Only Annuity taking into account any reduction applicable under the
Retirement Plan for benefit payments under other qualified plans, but without
taking into account the additional benefits described in Exhibit D of the
Retirement Plan or the limitations of Sections 401(a)(17) and 415 of the Code.

(2) is the Participant’s actual final average pay benefit that would be payable
to him or her from the Retirement Plan as of his or her Normal Retirement Date
in a Single Life Only Annuity.

(3) is any of the following adjustments, as applicable:

 

  (i) If the benefit commences before Normal Retirement Date, the benefit shall
be reduced prior to commencement by the early retirement reductions that would
be applied to reduce final average pay benefit payable under the Retirement Plan
before Normal Retirement Date;

 

-6-



--------------------------------------------------------------------------------

  (ii) the benefit shall be reduced or increased at least annually to reflect
increases or reductions in the limitations of Section 415 of the Code applicable
to the Participant’s final average pay benefit under the Retirement Plan; and

 

  (iii) if the Participant participated in the RPRO, the benefit shall be
reduced prior to commencement by the RPRO Offset.

(b) RPRO Make-up Payment. A Participant who participated in the RPRO shall be
eligible for a RPRO Make-up Payment equal to the shortfall, if any, of (i) the
Participant’s RPRO Lump Sum Target Amount less (ii) the sum of the net cash
surrender value of the applicable life insurance policy purchased for such
Participant under the RPRO as determined as of the later of the Participant’s
Rollout Date or Separation from Service.

Section 3.2 Timing. The Coordinating Final Average Pay Benefit shall commence on
the first day of the seventh calendar month that begins after the later of the
RPRO Rollout Date or the Participant’s Separation from Service in the form
described in Section 3.3. The RPRO Make-Up Payment shall be paid on the first
day of the seventh calendar month that begins after the Participant’s Separation
from Service in the form described in Section 3.3.

Section 3.3 Form of Benefit.

(a) Coordinating Final Average Pay Benefit.

(1) Annuity Form. Subject to Section 3.3(a)(2), the Coordinating Final Average
Pay Benefit shall be paid in a Single Life Only Annuity if the Participant is
not married on the date as of which benefits commence and in a Qualified Joint
and

 

-7-



--------------------------------------------------------------------------------

Survivor Annuity if the Participant is married on the date as of which benefits
commence. Alternatively, a Participant may elect to receive a Single Life Only
Annuity, a Joint and Survivor Annuity or a Single Life Annuity with 120-Month
Guarantee; provided such election is made on or before the Participant’s
Separation from Service. The form of annuity shall be irrevocable after the
Participant’s Separation from Service.

(2) Lump Sum. Notwithstanding any other provisions of this Plan, if the dollar
amount of the monthly annuity benefit of the Participant’s Coordinating Final
Average Pay Benefit (when aggregated with dollar amount of the monthly benefit
attributable to the Participant’s interest in each other deferred compensation
arrangements required to be aggregated with the Coordinating Final Average Pay
Benefit under Section 409A (collectively, the “Required Aggregation Group”))
does not exceed the lesser of (i) $85.00 per month or (ii) that monthly benefit
the Present Value of which would not exceed the dollar limitation under Code
Section 402(g)(1)(B), then the Present Value of such benefit (and the Present
Value of the Participant’s benefits under each arrangement in the Required
Aggregation Group) shall be paid to the Participant in a lump sum at the time
described in Section 3.2.

(b) RPRO Make-up Payment. The RPRO Make-up Payment shall be paid in a lump sum.

ARTICLE IV - COORDINATING SURVIVOR BENEFIT.

Section 4.1 Coordinating Survivor Benefit.

(a) Coordinating Final Average Pay Survivor Benefit. Upon the death of a
Participant (other than a Participant who was receiving a death benefit under
the Prior Plan) before commencement of a Coordinating Final Average Pay Benefit,
such Participant’s surviving Spouse or Domestic Partner, if he or she is
entitled to receive a Preretirement Survivor Annuity under the Retirement Plan,

 

-8-



--------------------------------------------------------------------------------

shall be entitled to receive an annual Coordinating Survivor Benefit from this
Plan equal to the amount of the survivor benefit that would be payable to such
Spouse or Domestic Partner if the Participant had Separated from Service on the
earlier of his or her actual Separation from Service or the date of his or her
death, elected to receive his or her benefit under Section 3.1(a) in the form of
a 50% Joint and Survivor Annuity with his or her Spouse or Domestic Partner, and
died immediately after beginning to receive such benefit. The Coordinating Final
Average Pay Survivor Benefit will be adjusted for changes in limitations under
Section 415 of the Code in a manner similar to Section 3.1(a)(3)(ii).

Section 4.2 Timing and Form. Except as provided below, the Coordinating
Surviving Spouse Benefit shall commence on the first day of the seventh calendar
month after the month in which the Participant dies. The Coordinating Final
Average Pay Survivor Benefit shall be paid in a Single Life Only Annuity for the
life of the surviving spouse or Domestic Partner; provided, however, if the
Present Value of the Coordinating Final Average Pay Survivor Benefit (when
aggregated with Spouse’s or Domestic Partner’s interest in other deferred
compensation arrangements required to be aggregated with the Coordinating Final
Average Pay Survivor Benefit under Section 409A (collectively, the “Required
Aggregation Group”)) does not exceed the lesser of (i) $85.00 or (2) the dollar
limitation under Code Section 402(g)(1)(B), then the Present Value of such
benefit (and the Present Value of the Spouse’s or Domestic Partner’s benefits
under each arrangement in the Required Aggregation Group) shall be paid to the
Spouse or Domestic Partner in a lump sum.

Section 4.3 RPRO Make-up Payment. If a Participant who participated in the RPRO
dies after becoming entitled to a RPRO Make-up Payment but prior to receipt of
that payment, the RPRO Make-up Payment will be paid to his or her Spouse or
Domestic Partner, or if he or she does not have a surviving Spouse or Domestic
Partner, to his or her estate at the same time and in the same form as the RPRO
Make-up Payment would have been made to the deceased Participant.

 

-9-



--------------------------------------------------------------------------------

ARTICLE V - FORFEITURE OF BENEFITS

Anything herein to the contrary notwithstanding, if a Participant who is
receiving, or may be entitled to receive, a benefit hereunder engages in
competition with UPS or any Employer Company (without prior written
authorization given by the Board of Directors) or is discharged for cause, or
performs acts of willful malfeasance or gross negligence in a matter of material
importance to the Employer Company, payments thereafter payable hereunder to
such Participant or such Participant’s spouse or beneficiary will, at the sole
discretion of the Board of Directors, be forfeited and neither UPS nor this Plan
will have any further obligation hereunder to such Participant or his/her spouse
or designated Beneficiary.

ARTICLE VI - COMMITTEE

Section 6.1 Establishment of Committee. Authority to control and manage the
operation and administration of the plan shall be vested in the Committee
consisting of not less than three (3) members, who shall be appointed by the
Board of Directors. The Committee shall be the agent for service of process on
or with respect to the Plan. Committee members may be removed at any time by the
Board of Directors and may resign at any time, such resignation to be effective
when accepted by the Board of Directors. All vacancies shall be filled by the
Board of Directors. The Committee may appoint from their number such committees,
which may include individuals not members of the Committee, with such powers as
they shall determine; may authorize one or more of their number, or any agent,
to execute or deliver any instrument, or to make any payment in their behalf;
and may employ legal counsel (who may be counsel to UPS), agents, and such
clerical, accounting and other services as they may require in carrying out the

 

-10-



--------------------------------------------------------------------------------

provisions of the Plan. A majority of the members of the Committee at the time
in office shall constitute a quorum for the transaction of business. All
resolutions or other action taken by the Committee at a meeting shall be by the
vote of the majority of the Committee at any meeting; or without a meeting, by
instrument in writing signed by all of the members of the Committee.

Section 6.2 Delegation of Specific Responsibilities. The members of the
Committee may agree in a writing signed by each member to allocate to any one of
their number or to other persons any of the responsibilities with which they are
charged pursuant hereto, provided the responsibilities and duties so delegated
are definitively set forth so that the person to whom the delegation is made is
clearly aware of such duties and responsibilities. If such delegation is made to
a person not a member of the Committee, that person or, in the case of a
corporation, its responsible officer, shall acknowledge the acceptance and
understanding of such duties and responsibilities.

Section 6.3 Power to Establish Regulations. The Committee shall establish rules
and regulations for the administration of the Plan and the Committee. Except as
otherwise herein expressly provided, the Committee shall have the exclusive
right to interpret the Plan and decide any matters arising in the administration
and operation of the Plan, and any interpretations or decisions so made shall be
conclusive and binding on all persons; provided, however, that all such
interpretations and decisions shall be applied in a uniform manner to all
employees and Participants similarly situated.

Section 6.4 Liability of the Committee. The Committee and members thereof, to
the extent of the exercise of their authority, shall discharge their duties with
respect to the Plan with care, skill, prudence and diligence; provided, however,
that no Committee member shall be responsible for the actions or omissions of a
member or any other person, other than himself or herself, which are

 

-11-



--------------------------------------------------------------------------------

not in conformity hereto, unless such member knowingly participates in or
knowingly conceals such conduct which he or she knows to be in breach of this
standard, his/her own conduct has enabled the other member or other person to be
in breach of this standard, or he or she has knowledge of such breach by another
member or other person and fails to make reasonable efforts under the
circumstances to remedy such breach.

Section 6.5 Reliance by Committee. Board of Directors and Committee members
shall be filly protected with respect to any action taken or suffered by them in
good faith in reliance upon the advice or opinion of any insurance carrier,
accountant, legal counsel or physician, and all action so taken or suffered
shall be conclusive upon all Participants and any other person claiming under
the Plan.

Section 6.6 Books and Records. The Committee shall keep appropriate books and
records.

ARTICLE VII - AMENDMENT AND TERMINATION

Section 7.1 Right of Amendment. UPS reserves the right to make any amendment or
amendments to this Plan by resolutions of its Board of Directors, provided,
however, that no amendment shall reduce UPS’s liability to provide any benefits
earned to date of amendment hereunder to employees who axe Participants on the
date of amendment, except as provided in Article V hereof.

Section 7.2 Right to Terminate. UPS, by action of its Board of Directors, may
terminate this Plan at any time in whole or in pan. No termination of this Plan
shall reduce UPS’s liability to provide any benefits earned to date of
termination hereunder to employees who are Participants on the date of
termination based on the provisions of this Plan in effect immediately prior to
the date of termination, or the amount of benefits payable to a Participant who
has retired under the provisions of this Plan or the spouse or other

 

-12-



--------------------------------------------------------------------------------

Beneficiary of any Participant receiving benefits under this Plan, except as
provided in Article V hereof. Upon termination of this Plan, no additional
employees may become Participants hereunder.

ARTICLE VIII - NO FUNDING OBLIGATION

The obligation of UPS to pay any benefits under this Plan shall be unfunded and
unsecured; and any payments under this Plan shall be made from the general
assets of UPS. Notwithstanding the foregoing, UPS may, in its discretion,
establish an irrevocable grantor trust for the purpose of funding all or part of
its obligations under this plan; provided however, that the terms of such trust
require that the assets thereof remain subject to the claims of UPS’s judgment
creditors and are non-assignable and non-alienable by any Participant or
Beneficiary prior to distribution thereof. Such grantor trust may provide for
the trustee to make payment directly to a Participant; provided, however, that
if a trustee ceases to make payments to a Participant or surviving Spouse or
Domestic Partner, UPS or the Employer Company shall make such payments called
for under this Plan unless the cessation of payments is permissible under
Section 409A.

ARTICLE IX - MISCELLANEOUS

Section 9.1 Claims Procedure. Any claim for a benefit under this Plan shall be
filed and resolved in accordance with the claims procedure provided under the
Retirement Plan which is hereby incorporated in this Plan by reference, except
that the Committee of this Plan shall be the entity with whom a claim for review
should be filed under this Plan.

Section 9.2 No Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Employer Company and any
employee or Participant, as a right of any employee or Participant to be
continued in the employment of the Employer Company, or as a limitation of the
right of the Employer Company to discharge the employee or Participant with or
without cause.

 

-13-



--------------------------------------------------------------------------------

Section 9.3 Nonalienation of Benefits. No benefit or payment under this Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, levy or charge, and any attempt so to
anticipate, alienate, sell, transfer, assign, pledge, encumber or levy upon or
charge the same shall be void except that benefits may be paid to an alternate
payee under a domestic relations order that is treated as a qualified domestic
relations order under the Retirement Plan. Notwithstanding this statement, if
the Participant is indebted to UPS at any time when payments are required to be
made under the provisions of this Plan, UPS shall have the right to reduce the
amount of payments remaining to be made to the Participant or his/her spouse or
beneficiary under the Plan to the extent of such indebtedness. An election by
UPS not to reduce such payment shall not constitute a waiver of its claim for
such indebtedness.

Section 9.4 ERISA. UPS intends that this Plan constitute an “excess benefit
plan” as defined in Section 3(36) of ERISA and, therefore, be exempt from
coverage under ERISA. However, to the extent this Plan does not constitute an
“excess benefit plan”, UPS intends that this Plan come within the various
exceptions and exemptions to ERISA for a plan maintained for a “select group of
management or highly compensated employees” as described in Sections 201(2),
301(a) (3), and 401(a) (1) of ERISA. Any ambiguities in this Plan shall be
construed to affect the intent as described in this Section.

Section 9.5 Construction. The headings and subheadings set forth in this Plan
are intended for convenience only and have no substantive meaning whatsoever. In
the construction of this Plan, the singular shall include the plural. This Plan
shall be construed in accordance with the laws of the State of Georgia.

 

-14-



--------------------------------------------------------------------------------

Executed this 19th day of December 2008.

 

ATTEST:     UNITED PARCEL SERVICE OF AMERICA, INC.

/s/ Terri P. McClure

   

/s/ D. Scott Davis

Terri P. McClure     D. Scott Davis Secretary     Chairman

 

-15-



--------------------------------------------------------------------------------

EXHIBIT A

 

Participant Name

   Interest Rate     RPRO Rollout Date

Carranza

   6.26 %   9/28/2010

Davis

   5.72 %   1/23/12 - Policy 1


1/21/09 - Policy 2

Winestock

   5.72 %   12/21/11

 

-16-